Citation Nr: 0917802	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a higher initial evaluation for atypical 
stable angina, evaluated as 10 percent disabling from October 
22, 2003, to May 23, 2007, and as 30 percent disabling from 
May 24, 2007, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.  That decision awarded the Veteran 
service connection and a 10 percent rating for atypical 
stable angina, effective from October 22, 2003.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2005.  In April 2007, the Board remanded the 
issue for further development.  The RO increased the 
Veteran's disability rating for atypical stable angina to 30 
percent, effective from May 24, 2007, in an August 2007 
rating decision.  The Board again remanded the case to the RO 
in August 2008.


FINDINGS OF FACT

1.  Prior to May 24, 2007, the evidence did not show that a 
workload of greater than 5 METs but not greater than 7 METs 
resulted in dyspnea, fatigue, angina, dizziness, or syncope.  
There was no evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray. 

2.  From May 24, 2007, forward, there have been no episodes 
of acute congestive heart failure.  The evidence does not 
show that a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope.  There is no left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  





CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
prior to May 24, 2007, and in excess of 30 percent from May 
24, 2007, forward, for atypical stable angina have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was satisfied through an October 
2003 letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  
The Veteran was notified of effective dates for ratings and 
degrees of disability in May and November 2007.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regardless, concerning the claim for a higher initial rating, 
the United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records and examined the Veteran in 2003, 2007, and 2008.  VA 
has satisfied its assistance duties.


Higher rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 60 percent 
rating is assigned when coronary artery disease causes more 
than one episode of acute congestive heart failure in the 
past year, or; when a workload greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent is shown.  Id.

When a workload greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
rating is warranted.  Id.

A 10 percent rating is warranted when a workload greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when continuous 
medication required.  Id.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has changed during the rating 
period and so staged ratings are warranted, as set forth 
below.  

A January 1999 government document notes that the Veteran 
resigned due to health conditions.  T.B.C. indicated in 
November 2003 that the Veteran had mentioned pain and 
tightness in his chest in his last year at work in 1999.  
W.A.R. indicated in December 2003 that the Veteran had gone 
on a hunting trip in 1999 but he only hunted part of the day 
and was using a nitroglycerin spray for angina.  J.M.S. 
indicated in December 2003 that the Veteran resigned in 1999 
because of chest pain and feeling tired all the time.  

On VA examination in December 2003, stress testing was not 
performed and the Veteran's METs was not estimated.  When the 
Veteran was asked if he currently gets symptoms from his 
heart condition, he stated that he needs to sleep more the 
next day if he exerts himself, such as by helping to build a 
building.  However, he would not get chest pain, chest 
pressure, shortness of breath, diaphoresis, or dizziness with 
those activities, and he was not using nitroglycerin spray.  
He stated that he never gets symptoms at rest and that he 
never had in the past.  He did not limit his activities due 
to his heart condition.  The impression was angina by 
history, with no symptoms since 1999.  The Veteran was 
currently on daily aspirin and atenolol.    

Based on the evidence, a rating higher than 10 percent is not 
warranted for atypical stable angina prior to May 24, 2007.  
A workload of 7 METs or less is not shown to have resulted in 
dyspnea, fatigue, angina, or dizziness.  The Veteran had 
exerted himself by doing things like building a building 
without any of the listed symptoms occurring, and he was not 
limiting his activities due to his heart condition.  The 
examiner in December 2003 indicated that the Veteran had not 
had any symptoms since 1999.  There was no evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  In light of the above, a rating 
greater than 10 percent prior to May 24, 2007 is not 
warranted.  

A VA examination was conducted on May 24, 2007.  The Veteran 
complained of chest pain once or more a week if he exerted 
himself.  He stated that he got real short of breath if he 
climbed stairs.  He was using nitroglycerin spray as needed.  
His complaints included fatigue, angina, dizziness, and 
dyspnea on mild exertion.  He denied any congestive heart 
disease.  Ejection fraction was 51% and there was mild left 
ventricular enlargement (LVE).  The diagnosis was ischemic 
cardiomyopathy.  

A VA examination was conducted in October 2008.  The Veteran 
complained of fatigue, angina, dizziness, and dyspnea on 
moderate exertion.  He denied any congestive heart disease.  
Testing for left ventricular dysfunction showed an ejection 
fraction of 56%.  The examiner estimated the Veteran's METs 
to cause chest pain to be 4.  A cardiolite stress test was 
thereafter performed which showed that the Veteran's METs was 
7, resulting in dyspnea and fatigue.  

As noted above, an estimation by a medical examiner of the 
level of activity that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used when the level of METs at 
which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons.  See 38 C.F.R. § 4.104, Note (2).  Here, 
METs by exercise testing was accomplished and showed that 
that 7 METs resulted in dyspnea and fatigue.  These test 
results are more persuasive that the examiner's estimation 
prior to the testing.

The METs level shown by testing warrants no more than a 30 
percent rating, as it was 7.  Moreover, review of the 
evidence reveals that there have been no episodes of acute 
congestive heart failure.  The Veteran denied a history of 
congestive heart failure on VA examinations in May 2007 and 
October 2008 and it is not elsewhere shown.  There is no 
evidence of left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Rather, ejection fraction was 
reported as 51% in 2007 and as 56% in 2008.  Therefore, a 
rating higher than 30 percent is not warranted under 
Diagnostic Code 7005.  

As the preponderance of the evidence is against the claim for 
a higher rating both prior to and after May 24, 2007, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, there is no evidence that the manifestations of the 
heart disease (i.e., fatigue, angina, dyspnea, dizziness) are 
unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008).


ORDER

Entitlement to a higher initial evaluation for atypical 
stable angina, evaluated as 10 percent disabling from October 
22, 2003, to May 23, 2007, and as 30 percent disabling from 
May 24, 2007, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


